Citation Nr: 0628331	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a kidney condition.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from September 1981 to 
September 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The veteran applied for service connection for hypertension, 
a right foot condition, and a bilateral knee condition.  
However, a timely substantive appeal is not of record.  
Therefore, these issues are not before the Board on appeal.


FINDING OF FACT

There is no competent medical evidence that any current 
kidney condition is related to service.


CONCLUSION OF LAW

A kidney condition was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2003.  
The RO provided the veteran letter notice to his claim for 
service connection for a kidney condition in July 2002 and 
March 2004, informing him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  The notice letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are service medical records and 
private treatment records associated with the claims file.  
There is no VA exam of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. 
§ 3.159(c)(4).  

In the present case, the veteran claims that his current 
kidney condition is related to a condition service which was 
not properly diagnosed.  However, there is no evidence of a 
chronic kidney disability beginning in-service.  Rather, 
service medical records reflect that there was a trace 
protein finding in an urine analysis.  The veteran's mere 
assertions that there should have been further studies in-
service, without any other support, do not meet the criterion 
of 38 C.F.R. § 3.159(c)(4), which would trigger the duty to 
provide a VA medical examination.  Thus, even though there is 
not a VA examination of record, the VA has fulfilled its duty 
to assist.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran asserts that his current kidney condition is 
related to service.  Specifically, the veteran contends his 
kidney condition was not diagnosed in-service and that a 
urine analysis showing trace protein should have been further 
studied. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The Board notes that under 38 C.F.R. § 3.303(b), this nexus 
requirement can be satisfied for a "chronic" condition when: 
(1) a chronic disease manifests itself in service and the 
veteran currently has the same condition; or (2) a disease 
manifests itself in service but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis. 38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In the present case, the veteran's contention is that his 
kidney condition began in-service and was incorrectly 
diagnosed.  The veteran specifically points to an in-service 
urine analysis showing trace protein.

There is current medical evidence showing diagnoses of 
microhematuria in 1994 and of IGA nephropathy in 1996.  

Service medical records dated January 1983 show that the 
veteran had an urine analysis which showed trace protein; 
notes show that a follow-up urine analysis was requested.  In 
February 1983, the veteran had a urine analysis and there was 
no finding of a trace protein.  The veteran declined a 
separation examination.

A review of the evidence shows that service connection for a 
kidney condition is not warranted.  To the extent that 
service medical records showed a trace protein finding in a 
January 1983 urine analysis, this apparently was an acute 
condition, as it was not mentioned or treated following the 
February 1983 urine analysis, during the remainder of the 
veteran's service, or for nine years following service.  
Moreover, there was no diagnosis of an actual kidney 
condition in-service; medical reports only report an urine 
analysis showing trace protein and a follow-up urine 
analysis.  Therefore, service connection for a chronic 
condition is not warranted.  See 38 C.F.R. § 3.303(b).

Furthermore, the earliest evidence after service relevant to 
the claimed disability of a kidney condition are the 
diagnoses of micorhematuria and IGA nephropathy in 1994 and 
1996, respectively --  approximately nine years after 
separation from active service.  This lengthy period without 
treatment is evidence that there have not been any continual 
symptoms and weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, as there 
is neither a chronic condition shown in service or showing of 
continuity of related symptomatology after discharge, service 
connection for a kidney condition is not warranted.  Savage 
v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. 
App. 469. 

As previously noted, there is no duty to obtain an 
examination or a medical opinion with respect to the claim of 
service connection for a kidney condition as there is no 
evidence of either a diagnosis of IGA nephropathy or 
microhematuria in-service and nine years elapsed since the 
veteran's separation and the first diagnosis of any kidney 
condition.

The Board notes that the veteran has stated that he had a 
kidney condition in-service which was not diagnosed.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show a chronic condition 
beginning in-service. 
 
The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a kidney condition.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  
  







ORDER

Service connection for a kidney condition is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


